Citation Nr: 0402072	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  02-12 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Luis Vidal Arbona, Attorney


WITNESS AT HEARING ON APPEAL

J.O., an acquaintance


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from October 1970 
to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO denied the veteran's petition to reopen his previously 
denied claim for service connection for a psychiatric 
disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  In a July 1993 rating action, the RO continued previous 
denials of service connection for a psychiatric disorder.  

3.  The evidence received since the July 1993 rating action 
continued denial of service connection for a psychiatric 
disorder bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a psychiatric disability.  


CONCLUSIONS OF LAW

1.  The RO's July 1993 rating action continued denial of 
service connection for a psychiatric disorder is final.  
38 U.S.C.A. § 7105(a), (c), (d)(3) (West 2002); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (1993).  

2.  The evidence received since the RO's July 1993 continued 
denial of service connection for a psychiatric disorder is 
new and material, and the claim for service connection for a 
psychiatric disability reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening his claim of 
service connection for a psychiatric disability and a 
decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Factual Background

In an August 1974 decision, the Board denied service 
connection for a psychiatric disorder defined as chronic 
undifferentiated schizophrenia.  In the decision, the Board 
noted that the veteran was treated for a chronic and severe 
passive-dependent personality disorder during service in 
April 1971 but that the June 1971 separation examination 
reflected a normal psychiatric system.  The Board found that 
the veteran was treated in service for a personality 
disorder, which is not a disability for purposes of 
compensation.  Further, the Board determined that the 
relevant evidence of record did not associate the veteran's 
post-service diagnosis of schizophrenia with his active 
military duty.  Consequently, the Board denied service 
connection for a psychiatric disorder.  

By a November 1974 rating action, the RO again denied service 
connection for a psychiatric disorder.  In December 1974, the 
RO notified the veteran of this decision.  He did not 
initiate an appeal of the continued denial of his claim.  

A July 1993 rating action denied the veteran's petition to 
reopen his previously denied claim for service connection for 
a psychiatric disorder.  One week later in July 1993, the RO 
notified the veteran of this decision.  He did not initiate 
an appeal of the continued denial of his claim.  

Subsequently, in January 2001, the veteran filed his current 
petition to reopen his claim for service connection for a 
psychiatric disability.  Throughout the current appeal, the 
veteran has asserted that he has a diagnosed psychiatric 
disorder that began during his active military duty.  

In support of this contention, the veteran submitted a copy 
of a private medical report dated in March 2001.  According 
to this document, a private psychiatrist explained that he 
has treated the veteran since August 1982.  In addition, the 
psychiatrist discussed the veteran's pertinent medical 
history and noted that he has a working diagnosis of residual 
schizophrenia with recurrent paranoid traits.  Further, this 
psychiatrist expressed his opinion that the onset of the 
veteran's psychiatric condition "occurred during his time of 
active duty in the Armed Forces (Army)."  

Analysis

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512, 513 (1992).  

The Board initially denied the issue of entitlement to 
service connection for a psychiatric disorder on the basis 
that the evidence of record at that time did not reflect an 
association between the veteran's post-service diagnosis of 
schizophrenia and the in-service episode of treatment for a 
passive-dependent personality disorder.  The ROs subsequent 
continued denials of this claim in November 1974 and July 
1993 were based upon findings that the additional evidence 
received essentially consisted of records of relevant 
post-service treatment that did not provide an association 
between the veteran's current psychiatric condition and his 
active military duty.  Significantly, however, the additional 
record received since the last prior final denial in July 
1993 includes a private medical statement which appears to 
provide such evidence.  

In particular, in the March 2001 statement, the veteran's 
private psychiatrist explained that the veteran has a working 
diagnosis of residual schizophrenia with recurrent paranoid 
traits.  Further, this psychiatrist expressed his opinion 
that the onset of the veteran's psychiatric condition 
"occurred during his time of active duty in the Armed Forces 
(Army)."  

As this document includes a medical opinion that the 
veteran's currently diagnosed schizophrenia had its onset 
during his service, the Board finds that the statement is 
clearly probative of the central issue in the veteran's case 
for service connection for a psychiatric disability.  
Significantly, this statement bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and, is so significant 
that it must be considered in order to decide fairly the 
merits of the claim for service connection for a psychiatric 
disorder.  See, 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the last final denial of service connection 
for a psychiatric disability in July 1993 is new and 
material, as contemplated by the pertinent law and 
regulations.  As such, this additional evidence serves as a 
basis to reopen the veteran's claim for service connection 
for a psychiatric disorder.  See, 38 U.S.C.A. § 5108 and 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a psychiatric disorder, the appeal is granted to this 
extent only.  


REMAND

The veteran has not been notified of the specific type of 
information necessary for his de novo claim of entitlement to 
service connection for a psychiatric disability.  Therefore, 
because this case is being remanded for additional 
development, the RO must take this opportunity to cure this 
procedural defect.  

As the Board has previously discussed in this decision, the 
private psychiatrist who drafted the March 2001 letter 
expressed his opinion that the veteran's current 
schizophrenia originated during his active military duty.  
Although the psychiatrist noted in this document that he had 
treated the veteran since August 1982, the doctor did not 
discuss, or provide the records of, this previous medical 
care.  In this regard, the Board notes that some of the 
records of treatment that the veteran has received from this 
psychiatrist have been obtained and associated with his 
claims folder.  However, to insure that all available records 
of treatment that the veteran has received from this private 
psychiatrist have been procured and associated with his 
claims file, the Board believes that, on remand, the RO 
should attempt to obtain copies of records of any such 
treatment that this psychiatrist has provided to the veteran 
since August 1982.  

Further, a complete and thorough review of the claims folder 
indicates that the veteran has not been accorded a relevant 
VA examination during the current appeal.  The veteran should 
be accorded a VA psychiatric examination to determine the 
nature, extent, and etiology of any diagnosed psychiatric 
disability that he may have.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

2.  After obtaining any necessary 
authorization, the RO should all records 
of treatment that the veteran has 
received from Dr. Angel L. Rodriguez 
Gomez since August 1982 and associate 
them with the claims folder.

3.  In addition, the RO should obtain 
copies of records of psychiatric 
treatment that the veteran may have 
received at the VA Medical Center in San 
Juan, Puerto Rico since his separation 
from service in June 1971.  All available 
records, not previously procured, should 
be associated with the veteran's claims 
folder.  

4.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA psychiatric examination to 
determine the nature, extent, and 
etiology of any psychiatric disorder that 
he may have.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically discuss the nature, extent, 
and etiology of any psychiatric 
disability that he may have.  In 
particular, the examiner should 
specifically state whether a diagnosis of 
a psychiatric disorder is appropriate.  
If so, the examiner should then express 
an opinion as to whether it is at least 
as likely as not that any such diagnosed 
psychiatric disability, which is found on 
examination, is related to, or caused by, 
the veteran's active military service, 
including the in-service episode of 
treatment for chronic and severe 
passive-dependent personality disorder.  
The examiner should reconcile the 
findings with the service medical records 
reflecting treatment for a personality 
disorder, the post service clinical 
records, especially those dated in the 
years immediately following active duty, 
and the opinions contained in the March 
2001 correspondence from the veteran's 
private medical provider.  

5.  The RO should then adjudicate the 
issue of entitlement to service 
connection for a psychiatric disorder.  
If the decision remains in any way 
adverse to the veteran, he and his 
attorney should be provided with a 
supplemental statement of the case 
(SSOC).  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue currently on appeal as well as 
a summary of the evidence received since 
the issuance of the last SSOC in February 
2003.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for the scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2003).  The 
veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



